DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 10 have been amended. Claims 4, 7, 15, 17, 20, and 22 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 06/09/2021, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-3, 5-6, 8-14, 16, 18-19, 21, and 23-24 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-3, 5-6, 8-14, 16, 18-19, 21, and 23-24 filed 06/09/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and an apparatus for video coding that receives input data and deriving and combining residual data and prediction data for a block of the picture based on the input data.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:

(i) the reconstructed data for the block, and 
(ii) the residual data or the prediction data for the block

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Park (US 20200120340 A1) teaches an image decoding method according to an embodiment includes receiving a bitstream of an encoded image, generating reconstructed data by reconstructing the encoded image, obtaining information about a content type of the encoded image from the bitstream, determining a deep neural network (DNN) filter model trained to perform in-loop filtering by using at least one computer, based on the information about the content type, and performing the in-loop filtering by applying the reconstructed data to the determined DNN filter model..
Galpin (US 20200244997 A1) teaches a CNN is trained on a large database of images, where the network tries to restore a reconstructed image by an encoder, by minimizing the error with the original image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486